                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

MARGARITO RICO SANCHEZ,

               Petitioner,
                                                             CASE NO. 2:19-CV-1243
v.                                                           JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson

NEIL TURNER, WARDEN,

               Respondent.

                                    OPINION AND ORDER

       On April 23, 2019, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that the Petition for a writ of habeas corpus be dismissed. (ECF No. 3).

Petitioner has filed an Objection to the Magistrate Judge’s Report and Recommendation. (ECF

No. 4). Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. As

discussed by the Magistrate Judge, Petitioner has procedurally defaulted both of his claims by

failing to file a timely appeal in the Ohio Supreme Court. Petitioner has failed to establish cause

and prejudice for this procedural default. Moreover, neither of his claims present issues of

federal constitutional magnitude that would provide a basis for relief. For these reasons, as

detailed in the Report and Recommendation, Petitioner’s Objection (ECF No. 4) is

OVERRULED. The Report and Recommendation (ECF No. 3) is ADOPTED and

AFFIRMED. This action is hereby DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In
contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of this

action. The Court therefore DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

               IT IS SO ORDERED.

                                                       /s/ George C. Smith_______________
                                                       GEORGE C. SMITH
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
